         Case 2:19-cv-00032-APG-BNW Document 184 Filed 03/01/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 FREDERICK O. SILVER,                                     Case No.: 2:19-cv-00032-APG-BNW

 4          Plaintiff                                   Order Certifying Case to Nevada Attorney
                                                                        General
 5 v.

 6 CLARK COUNTY, NEVADA; AARIN
   BAILEY, and VERONICA GOMEZ,
 7
        Defendants
 8

 9         This case involves a constitutional challenge to a Nevada state statute, specifically

10 Nevada Revised Statutes § 126.151(3). See ECF No. 174. Based upon 28 U.S.C. § 2403(b) and

11 Federal Rule of Civil Procedure 5.1(b), I hereby certify to the Attorney General for the State of

12 Nevada that the constitutionality of Nevada Revised Statutes § 126.151(3) has been called into

13 question in this action. Under Rule 5.1(c), the Attorney General for the State of Nevada has 60

14 days from the date of this Order to intervene in this action, if it chooses to do so.

15         I THEREFORE ORDER the clerk of court to mail a copy of this order to the Attorney

16 General for the State of Nevada, via certified mail, return receipt requested, at each of the

17 following addresses:

18
                   Hon. Aaron Ford                        Hon. Aaron Ford
19                 Office of the Attorney General         Office of the Attorney General
                   100 North Carson Street                Grant Sawyer Building
20                 Carson City, Nevada 89701              555 E. Washington Avenue, Suite 3900
                                                          Las Vegas, Nevada 89101
21

22         DATED this 1st day of March, 2021.

23
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
